UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
JON-ADRIAN VELAZQUEZ,

                      Plaintiff,
                                              ORDER
          -against-                           18-CV-5115(JS)(ARL)

SUFFOLK COUNTY and SUFFOLK
COUNTY JAIL,
                    Defendants.
---------------------------------X
APPEARANCES:
For Plaintiff:      Jon-Adrian Velazquez, pro se
                    18-R-1798
                    Bare Hill Correctional Facility
                    Caller Box #20
                    Malone, NY 12953

For Defendants:       No appearance

SEYBERT, District Judge:

          On September 7, 2018, incarcerated pro se plaintiff Jon-

Adrian Velazquez (“Plaintiff”) filed a Complaint together with an

application to proceed in forma pauperis but did not submit the

required Prisoner Litigation Authorization form (“PLRA”).                 By

Notice of Deficiency dated September 11, 2018, Plaintiff was

instructed to complete and return the enclosed PLRA within fourteen

(14) days in order for his case to proceed.               On September 19,

2018, Plaintiff timely filed the PLRA and, on September 27, 2018,

Plaintiff filed an application for the appointment of pro bono

counsel to represent him in this case.

          Upon    review   of   the   declarations   in    support   of   the

application to proceed in forma pauperis, the Court finds that
Plaintiff is qualified by his financial status to commence this

action       without   prepayment    of    the   filing    fee.     Accordingly,

Plaintiff’s application to proceed in forma pauperis is GRANTED.

               Pursuant   to   the   Court’s     January   23,    2012   Order   of

Consolidation in Butler, et al. v. DeMarco, et al., No. 11-CV-2602

(JS)(GRB) (the “Consolidated Action”), the Court has reviewed the

instant Complaint and finds that it relates to the subject matter

of the Consolidated Action.               (Order of Consol., Consol. Action

Docket Entry 327.)        Accordingly, this action shall be consolidated

with the Consolidated Action.               This affects Plaintiff in the

following ways:

        1.     Plaintiff in this action shall become a member of the
               certified classes in Butler (11-CV-2602);1

 1The   classes are defined as follows:

               (1) [A]n Injunctive Class comprised of all
               persons who, now or at any time in the future,
               are or will be detainees or prisoners in the
               custody   of  the   Suffolk  County   Sheriff=s
               Department and housed in the SCCF [Suffolk
               County Correctional Facility], with separate
               subclasses for those persons detained in
               Riverhead and Yaphank; and

               (2) [A] Damages Class comprised of all persons
               who are or were detainees or prisoners in the
               custody of the Suffolk County Sheriff’s
               Department and housed in the SCCF and who were
               or will be released from the SCCF on or after
               April 5, 2009, with separate subclasses for
               those persons detained in Riverhead and
               Yaphank.

(See Aug. 29, 2016 Order, Consol. Action Docket Entry 428,
at 2-3.)
       2.   Any claims in the instant Complaint that are not
            included in the Consolidated Amended Complaint in Butler
            shall be severed (see Order of Consol. at 17 (describing
            the process for proceeding with any severed claims after
            the resolution of the Consolidated Action)); and

       3.   Plaintiff, as a member of the class, shall be
            represented by pro bono counsel, Shearman & Sterling
            LLP.2

A copy of the Order of Consolidation and the operative complaint

in Butler--the Consolidated Amended Complaint (Consol. Am. Compl.,

Consol. Action Docket Entry 334)--are annexed to this Order.

            If Plaintiff does not wish to proceed as a member of the

Consolidated Action, he must so indicate in a letter to the Court

within thirty (30) days of receiving a copy of this Order.      Upon

receipt of such a letter, the Court will direct the Clerk of the




On August 29, 2016, this Court in the Consolidated Action
adopted Magistrate Judge Gary R. Brown’s Report and
Recommendation and granted the Defendants’ cross motion to amend
the class definitions to “exclude all Suffolk County
Correctional Facility inmates ‘who were or have been housed
exclusively at the new jail facility in Yaphank, New York.’”
(Aug. 29, 2016 Order at 3-5.)

2   Counsel=s mailing address is:

                 Daniel Hector Rees LaGuardia
                 Shearman & Sterling
                 599 Lexington Avenue
                 New York, NY 10022

Counsel’s telephone number is: (212)848-4000.

                                    3
Court    to   sever   this   Complaint       from   the   Consolidated   Amended

Complaint and reopen and reinstate his individual pro se action.

              For the foregoing reasons, Plaintiff’s application to

proceed in forma pauperis, (IFP Mot., Docket Entry 3), is GRANTED

and the Clerk of the Court is directed to CONSOLIDATE this matter

with Butler, et al. v. DeMarco, et al., No. 11-CV-2602.              Given the

consolidation, Plaintiff’s application for the appointment of pro

bono counsel, (Mot. for Counsel, Docket Entry 9) is DENIED as it

is now MOOT.      The Clerk of the Court is directed to mail a copy

of this Order, the Order of Consolidation, and the Consolidated

Amended Complaint to Plaintiff at his last known address; and to

mark this case CLOSED.


                                              SO ORDERED.


                                              /s/ JOANNA SEYBERT______
                                              Joanna Seybert, U.S.D.J.

Dated:        May   15 , 2019
              Central Islip, New York




                                         4
